Citation Nr: 1702944	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-32 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a peripheral nerve disorder of the upper extremities, to include peripheral neuropathy, to also include as secondary to service-connected diabetes mellitus and herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for peripheral neuropathy, upper extremities.  The Veteran has timely appealed the above issue.

The Board has expanded the Veteran's claim to encompass all peripheral nerve disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's substantive appeal, VA Form 9, he indicated that he wanted a Board hearing by live videoconference.  The Veteran's hearing was scheduled for December 11, 2014 at the Waco RO.  In a letter dated December 4, 2014, the Veteran requested that his hearing be rescheduled because he was not going to be in town during the week of the hearing.  The letter was scanned into the Veteran's claims file in February 2015, but it does not contain a date stamp showing when VA received it.  VA did not respond to the Veteran's request, and he did not appear for his scheduled hearing.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Given that the Veteran's request for a new hearing date is dated prior to the scheduled hearing, and given that there is no date stamp to show when it came in, the Board will resolve any reasonable doubt in favor of the Veteran and determine that he submitted a motion for a new hearing date prior to his scheduled hearing.  38 C.F.R. § 4.3 (2016).  

The Board finds good cause to remand this case to schedule another Board hearing.  38 C.F.R. § 20.704(c).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for his requested hearing via videoconference at the RO.  The Veteran should be notified of the date, time, and location of the hearing, and that notice should be associated with the claims folder.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

